UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DAVID CEPEDA,

                     Petitioner,          19-cv-2444 (JGK)

          - against -                     MEMORANDUM OPINION AND
                                          ORDER
ROBERT MORTON, JR.

                    Respondent.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

       The petitioner has moved for a stay of his petition for

habeas corpus to allow him to pursue a state court claim of

ineffective assistance of appellate counsel. The petitioner

alleges that his appellate counsel was ineffective because he

failed to argue that the petitioner was denied effective

assistance of trial counsel, who had not objected to the trial

court’s failure (1) to put on the record the contents of a jury

note seeking clarification of the charges and (2) to reread the

instruction on circumstantial evidence to the jury.

     A district court may not adjudicate a mixed petition of

exhausted and unexhausted claims. See Rhines, 544 U.S. 269, 273

(2005) (citing Rose v. Lundy, 455 U.S. 509, 522 (1982)). When

presented with a mixed petition, a district court may issue a

stay and abeyance “to allow the petitioner to present his

unexhausted claims to the state court in the first instance, and

then to return to federal court for review of his perfected
petition.” Id. at 271–72. The Court may stay a habeas petition

with a mixture of exhausted and unexhausted claims to allow for

exhaustion of claims in state court if the petitioner can

demonstrate that: (1) good cause exists for failing to exhaust

the claims previously, (2) the claims are potentially

meritorious, and (3) the petitioner did not intentionally engage

in dilatory litigation tactics. Id. at 277–78; Chambers v.

Conway, No. 09CV2175, 2010 WL 2331974, at *1 (S.D.N.Y. June 9,

2010).

      As an initial matter, the respondent acknowledges that all

the claims in the original petition have been exhausted.

Therefore, the petitioner’s motion to stay is premature. Some

courts have required petitioners to move to amend their

petitions to add unexhausted claims before proceeding to analyze

the new motion to stay under Rhines. See Madrid v. Ercole, No.

08-CV-4397, 2012 WL 6061004, at *1 (E.D.N.Y. Dec. 6, 2012)

(collecting cases). This is unnecessary because, assuming that

the petitioner’s claim for ineffective assistance of appellate

counsel were included in his petition, the petitioner’s request

for a stay would fail to meet the requirements of the Rhines

test. 1


1 The respondent argues that the petitioner’s claim for ineffective assistance

of appellate counsel is time barred under AEDPA’s one-year statute of
limitations period. See 28 U.S.C. § 2244(d)(1)(A). In addition, the
respondent argues that the petitioner’s new claim would not relate back to
the claims asserted in the original pleading, and thus the underlying habeas


                                      2
      In order to demonstrate ineffective assistance of counsel,

a habeas petitioner must meet both prongs of the following two-

part test established in Strickland v. Washington:

      First, the defendant must show that counsel’s
      performance was deficient. This requires showing that
      counsel made errors so serious that counsel was not
      functioning as the ‘counsel’ guaranteed by the Sixth
      Amendment. Second, the defendant must show that the
      deficient performance prejudiced the defense. This
      requires showing that counsel’s errors were so serious
      as to deprive the defendant of a fair trial, a trial
      whose result is reliable.


466 U.S. 668, 687 (1984). Ultimately, a petitioner must show

that the counsel’s representation “fell below an objective

standard of reasonableness.” Id. at 688.

      The respondent directs the Court to portions of the

transcript in which the district court did read the jury note to

establish a record of the jury’s request: one time to the

parties and then another time in the presence of the jury. The

respondent explains that the district court then reinstructed

the jury on the definitions and elements of the criminal

charges, which was what the jury had requested. The jury had not

requested a rereading of the circumstantial evidence instruction

and the jury did not ask for further clarification when a

rereading of the circumstantial evidence instruction was not

petition could not be amended pursuant to Federal Rule of Civil Procedure
15(c). If the petitioner’s new claim were added to the underlying habeas
petition, the petitioner’s request for a stay would still fail under Rhines.
Therefore, the Court need not address whether the new claim was actually time
barred.


                                      3
provided. Given these proffers, which the petitioner does not

dispute, the petitioner has not shown that his appellate counsel

was unreasonable in not arguing that trial counsel’s failure to

object constituted ineffective assistance of counsel. Thus, the

petitioner has not shown that his claim for ineffective

assistance of appellate counsel is potentially meritorious. The

petitioner has also failed to show that there was good cause for

his failure to pursue his claim of ineffective assistance of

appellate counsel in state court before bringing his federal

habeas petition. That would have avoided the possibility of

piecemeal litigation and the delay that the petitioner now

seeks.

     The petitioner states that a stay would not prejudice the

respondent because the respondent has not yet responded to the

petitioner’s federal petition. However, the respondent answered

the petition on June 19, 2019. (Dkt. Nos. 7-10) and all that

remains is for the petitioner to reply to the respondent’s

opposition. Therefore, staying the petitioner’s federal habeas

corpus petition would encourage the piecemeal adjudication

process that Rhines meant to eliminate.




                                4
                            CONCLUSION

      The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The petitioner’s motion for a

stay is denied. The respondent is instructed to mail a copy of

its opposition to the underlying habeas corpus petition, filed

on June 19, 2019, to the petitioner. The petitioner may reply to

the respondent’s opposition to the petition for habeas corpus by

February 10, 2020. The Clerk is directed to close Docket Number

16.

SO ORDERED.

Dated:     New York, New York
           December 26, 2019         ___   /s/ John G. Koeltl    _
                                            John G. Koeltl
                                      United States District Judge




                                 5
